This bill states that in October, 1843, the plaintiff purchased a tract of land of the defendant, Owen, containing about 127 acres, at the price of $300, for which he gave his bond, and the other defendant signed it as a witness; that at the time of his purchase one David Brooks was living on the land, and it was agreed between the plaintiff and the defendant that the latter was to put the former into possession in time to enable him to sow a crop of wheat, and that he failed to do so. It further charges that Brooks is still in possession, claiming to hold about 30 acres of the land as his own, and refuses to surrender the possession, and that all the buildings are on these *Page 135 
thirty acres together with the only spring of water, that the defendant can not make title to these thirty acres, and without them the land will be of no use to him. It further states that the defendant, Winshad, the witness to the bond, has taken an assignment thereof to himself, and has brought an action against him in the County Court of Caswell, and prays he may be enjoined from prosecuting said suit and that the contract may be rescinded. The defendant admits the sale of the land to the plaintiff, as set forth, and that Brooks was at the time of the sale in possession of about thirty acres, and alleges he was his tenant at will, and that he is still in possession and refuses to surrender it up, claiming to hold it in his own right; admits he can not make title to those thirty acres, but says that the defendant is not entitled to rescind the contract as        (176) the defect in the title was fully disclosed to him at the time of the bargain, and he accepted a conveyance with this knowledge. He further admits that all the buildings on the land and the only spring are on that part claimed by Brooks and still in his possession. The bill is filed 9 November, 1843, and the answer 8 May, 1844, up to which time it does not appear that the defendant Owen had taken any steps to put the plaintiff into possession of the land. Upon the coming of the answer, on a motion by the defendant to dissolve the injunction, his Honor refused the motion and continued the injunction to the hearing.
This case is now before us upon the interlocutory decree of the Court below, and our only business is to say whether it is erroneous or not. The power of a court of chancery to grant injunctions has been long considered as a most useful one — enabling the party applying for it to avail himself of some equitable defense to a recovery at law, of which he would be deprived by the strict rules of the common law. But it is a power liable to much abuse, as injunctions are generally obtained upon the ex parte
statement of the applicant, and often employed to delay the obtaining of justice at law. To remedy this evil as far as practicable, with a just regard to the rights of all parties, it has long been established as a rule, that, when an injunction is applied for to stay proceedings at law upon a money bond, the plaintiff must agree to give the defendant a judgment at law, and be bound by order to bring no writ of error. Anon. 1 Ver., 120. In *Page 136 
this case the injunction originally granted was general, restraining the defendants from proceeding in their suit at law, and in that form it was, by the presiding Judge, continued to the hearing, and in that form it is now before us and on the same motion. The defendant Owen, in his answer, admits the material allegations of the complainant's bill, and claims the dissolution of the injunction upon the ground that, if continued to (177) the hearing, it can do him no good, as his bill must be dismissed. The ground upon which it is alleged that the plaintiff can obtain no relief is, that at the time he made his purchase, he was fully apprized [apprised] of the fact of Brooks' possession and claim, and with that knowledge accepted a conveyance from the defendant Owen. It is very certain, where a contract is executed by the purchaser taking a conveyance with knowledge of existing defects in the title, he has no claim to the interference of a court of equity. Whether this defect in the defendant's title was known to the plaintiff at the time he took his conveyance, does not appear, except by the defendant Owen's answer. If that was the fact and the case stopped there, the injunction would be dissolved; but the plaintiff alleges that a parol agreement accompanied the transaction, whereby the said defendant was bound to put the plaintiff in possession of the land, it being then in the adverse possession of Brooks, and that the said defendant failed to do so at the time specified, though requested by the plaintiff. This agreement is not denied by the said defendant, and he expressly admits that Brooks is still in the adverse possession of the land and refuses to give it up. The statute then did not transfer the possession to the plaintiff upon the execution of the conveyance because of the adverse possession, nor can the plaintiff, for the same reason, recover the possession from Brooks by an action at law. And the question submitted to us is, whether we will permit the defendants to compel the plaintiff to pay them the full purchase-money, when it appeared the plaintiff can not get into possession of the land, and when the defendant admits he has not done what he agreed he would, and when at the same time he further admits that he can not make a good title to the portion of the land on which Brooks is fixed, where the whole of the buildings are, and where is the only spring belonging to the whole tract. Whether the plaintiff will be entitled to the relief he seeks to have the contract rescinded, or whether it be a case for compensation, and if so to what extent are questions depending upon the testimony which may be before the Court upon the final hearing.  They (178) can not be considered now. The bill charges that the defendant Winshed *Page 137 
knew of all these facts before he took his transfer, and is therefore a purchaser of the bond with notice. The answer of this defendant admits his knowledge, except as to the inability of Owen to make title. Upon the whole we think it would be contrary to good conscience to suffer the defendant, at this stage of the proceedings, to compel the plaintiff to pay the purchase-money.
The interlocutory order of the Court below is affirmed with costs, to be taxed by the master against the defendants.
PER CURIAM.            ORDERED TO BE CERTIFIED ACCORDINGLY.